Citation Nr: 1401858	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right knee injury with traumatic arthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right hand, fifth finger fracture with traumatic arthritis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease.

5.  Entitlement to a total disability rating based on individual unemployability  due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010, May 2011 and March 2013 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St Louis, Missouri.  

The issue of entitlement to service connection for a scar of the right knee has been raised by the record, in September 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).

The Veteran's service treatment records from the Veteran's period of active duty have not been located in their entirety, even after two attempts by the RO to do so through official sources.  Where service medical records are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The record does not show that this has been done.  The Veteran was not provided a NA Form 13055, and while he was specifically informed, in July 2010, by the RO that his active duty records were not located in their entirety and that he should submit any records in his possession, he was not informed of alternative documents that he may submit or request assistance in procuring.  Thus, the Veteran must be so informed on remand.

In June 2010, the RO initiated a request National Personnel Records Center search from William Beaumont Army Medical Center in El Paso, TX but subsequently canceled this request as the Veteran indicated he was not hospitalized.  However, a July 2010 report of general information indicated that the Veteran again identified treatment from this facility.  Furthermore, the Veteran stated during the August 2010 VA examination that he was hospitalized during basic training, thus, a request for clinical and hospitalization records from William Beaumont Army Medical Center in El Paso, TX, should be made on remand.  

The March 2013 rating decision references a VA examination report dated January 2013, which appears to pertain to the knees, a January 2013 Veterans Claims Assistance Act of 2000 (VCAA) notice response from the Veteran, and a February 2012 VA Form 21-4192, request for employment information in connection with a disability benefits claim.  However, these documents are not associated with the claims file.  Thus, on remand the January 2013 VA examination report, the January 2013 VCAA notice response and the February 2013 VA Form 21-4192 should be associated with the claims file.  

The Veteran receives treatment from the VA St. Louis Health Care System, thus, on remand updated treatment records from the VA St. Louis Health Care System, from December 2011 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

The record reveals the Veteran has sought private treatment for hypertension.  Additionally, in the July 2011 notice of disagreement (NOD), the Veteran explained he had a heart attack in April 2011 and received treatment at St. Mary's Health Center.  Furthermore, the Veteran stated, on his January 2012 substantive appeal, that he has taken hypertension medication since he left the military.  However, the record reflects treatment for hypertension in March 2007, from Dr. D. T.-B., and subsequent treatment, but does not reference when the condition onset.  Moreover, all records from Dr. D. T.-B. appear to have been obtained.  Thus, contact the Veteran and request that he identify all providers of medical treatment for hypertension since service, not already of record.  After obtaining any authorization necessary for release of such records, attempt to obtain all specified records, including records from St. Mary's Health Center from April 2011 to the present.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with his hypertension claim.  Private treatment records indicated that the Veteran has been diagnosed with hypertension in March 2007 and received subsequent treatment.  Additionally, the Veteran has consistently stated that he has been treated for hypertension since service.  Moreover, in a July 1985 service examination report, the Veteran reported he was told he had hypertension and checked the box affirmatively as to the existence of high or low blood pressure.  Additionally, the July 1985 service examiner recommended that the Veteran's blood pressure be checked in 5 days.  As discussed above, the Veteran's STRs have not been obtained in their entirely.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Here, given that there is evidence of an in-service event, evidence that the Veteran has a current diagnosis of hypertension, and that there is at least an indication that the two may be linked, the Board finds that the claim of entitlement to service connection for hypertension must be remanded to allow for a VA examination.  In addition to a physical examination, a medical opinion should be provided as to whether the Veteran has hypertension that is attributable to his active military service.  See McLendon, 20 Vet. App. at 81.  

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In an August 2011 claim, the Veteran requested an increased evaluation for residuals of his right hand, fifth finger fracture with traumatic arthritis as he stated the condition was making it more and more difficult to write.  Furthermore, the Veteran stated, in his January 2012 substantive appeal, that he is experiencing increased pain and difficulty holding objects.  Thus, as the severity of the Veteran's symptoms may have worsened and because last VA examination was conducted several years ago, a new VA examination for residuals of the right hand, fifth finger fracture with traumatic arthritis is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the May 2011 rating decision, the RO granted the Veteran's claim to establish service connection for left knee degenerative joint disease; and a 10 percent evaluation was initially assigned, effective from September 30, 2010.  In July 2011, the Veteran submitted a timely NOD.  During pendency of this appeal, in a March 2013 rating decision, the RO re-adjudicated the Veteran's claim for a left knee degenerative joint disease and continued the 10 percent rating and adjudicated the claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Veterans Appeals Control and Locator System (VACOLS) also indicates the existence of a NOD with respect to the TDIU claim.  In circumstances where a NOD is filed, but a Statement of the Case (SOC) has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issues of entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease and for entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the NOD received in July 2011, as to the rating decision in May 2011, which the Veteran is appealing for an increased evaluation for left knee degenerative joint disease and pursuant to the NOD in VACOLS as to March 2013 rating decision denying entitlement to a TDIU.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received for either issue, should the issue be forwarded to the Board for appellate consideration.

2.  Send the Veteran a letter informing him of alterative documents that he may submit or request assistance in procuring, as the entirety of his STRs have not been located, and request that the Veteran to complete a NA Form 13055, or equivalent and if the Veteran submits a completed NA Form 13055, or equivalent, seek alternate service department records through the National Archives or other appropriate agency.

3.  Request and attempt to obtain any of the Veteran's clinical and hospitalization records, from the William Beaumont Army Medical Center in El Paso, TX.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Contact the Veteran and request that he identify all providers of medical treatment for hypertension since service, not already of record.  After obtaining any authorization necessary for release of such records, attempt to obtain all specified records, including records from St. Mary's Health Center from April 2011 to the present.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

5.  Obtain and associate with the claims file the January 2013 VA examination report, the January 2013 VCAA notice response and the February 2013 VA Form 21-4192 referenced in the March 2013 rating decision.  All attempts to obtain these documents should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

6.  Obtain updated VA St. Louis Health Care System treatment records, from December 2011 to the present, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

7.  Thereafter, schedule the Veteran for a VA examinations to determine the nature and etiology any diagnosed hypertension, and the severity of his service-connected residuals of the right hand, fifth finger fracture with traumatic arthritis, and right and left knee disabilities.  All necessary tests should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  

If hypertension or similar disorders are diagnosed during or proximate to the claim, the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that the diagnosed disorder was present in service, was caused by service, or is otherwise related to service.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Additionally, the examiner must determine the extent, severity and manifestations of the Veteran's service-connected residuals of the right hand, fifth finger fracture with traumatic arthritis, and right and left knee disabilities.  

A complete rationale for all opinions expressed must be provided. 

8.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

9.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

